Case: 13-15304   Date Filed: 02/17/2015   Page: 1 of 2


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-15304
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 5:13-cr-00250-IPJ-TMP-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

JAIME MARTINEZ-PONCE,
a.k.a. Jamie Ponce-Martinez,
a.k.a. Jaime Ponce-Martinez
a.k.a. Ancelmo Martinez-Martinez,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                              (February 17, 2015)

Before ED CARNES, Chief Judge, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-15304     Date Filed: 02/17/2015    Page: 2 of 2


      Richard Aaron Chastain and John Sims Rhyne, appointed counsel for Jaime

Martinez-Ponce in this direct criminal appeal, have moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsels’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsels=s motion to withdraw is GRANTED,

and Martinez-Ponce=s conviction and sentence are AFFIRMED.




                                          2